DETAILED ACTION
This action is in response to the application filed on 24 April 2019.
Claims 1-20 are under examination.
Drawings
The drawings are objected to because several Figures are not legible, having thin lines and/or low resolution; specifically, in Figure 1, boxes for UE 102 are missing the bottom line, Figure 2 is not legible, messages in Figures 4-6 are not clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6, 8, 15, and 16 are objected to because of the following informalities: 
Claim 6 recites “GNB-CU-UP E1 SETUP RESPONSE message” in lines 2-3, lacking antecedent basis. It appears to intend to recite “GNB-CU-CP …”.
Claim 8 recites “GNB-CU-CP E1 SETUP RESPONSE message” in lines 2-3, lacking antecedent basis. It appears to intend to recite “GNB-CU-UP …”.
UP Name IE that indicates a name of the gNB-CU-UP” in the last line.
Claims 15 and 16 are objected to for similar reasons.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bedekar et al (US Pub. 2020/0374946).
Regarding claim 1, Bedekar discloses a computer-readable storage medium that stores instructions for execution by one or more processors of a next generation NodeB (gNB), the one or more processors to configure the gNB to, when the instructions are executed: 
initiate, by one of a central unit control plane (gNB-CU-CP) and a central unit user plane (gNB-CU-UP), a first Transport Network Layer (TNL) association between the gNB-CU-CP and gNB-CU-UP (fig. 6, step S680 CU-UP create session request (TNL info of UPF (user plane function)); fig. 7, step S790 CU-CP create session request; para. 100, the CU-CP 124 may select a particular CU-UP 126 instance; para. 102, the CU-CP 124 may transmit a create session request; para. 114, the CU-UP 126 may transmit, via the E1 interface, a create session request which may include information such as a tunnel endpoint identifier sometimes known as TNL information); 
limit establishment of an E1 interface between the gNB-CU-CP and gNB-CU-UP to the one of the gNB-CU-CP and gNB-CU-UP (para. 102, CU-CP 124 may provide information regarding the selected UPF (user plane function) instance in the create session request); and 
after the first TNL association is operational, initiate an E1 Setup procedure to set up the E1 interface (para. 102, CU-UP 126 may then create session context for the flow or bearer, invoking special optimizations for the user-plane processing to support, e.g., lower latency for the packet flow). 

Regarding claim 2, Bedekar further discloses wherein: 
the one of the gNB-CU-CP and gNB-CU-UP is the gNB-CU-UP (fig. 6, RAN CU-CP 124, RAN CU-CP 126), and 
the E1 Setup procedure is a gNB-CU-UP E1 Setup procedure (fig. 6, steps S680 create session procedure). 

Regarding claim 3, Bedekar further discloses wherein: 
the one of the gNB-CU-CP and gNB-CU-UP is the gNB-CU-CP (fig. 6, RAN CU-CP 124, RAN CU-UP 126), and 
the E1 Setup procedure is a gNB-CU-CP E1 Setup procedure (fig. 6, steps 680). 

Regarding claim 4, Bedekar further discloses wherein the one or more processors further configure the gNB to, when the instructions are executed: 
initiate the E1 Setup procedure by transmission of an E1 SETUP REQUEST message (fig. 6, step S680; para. 102), and 
determine that setup of the E1 interface is successful in response to reception of a message that contains information elements (IEs) of an E1 SETUP RESPONSE message in response to transmission of the E1 SETUP REQUEST message (fig. 6, step S680 CU-CP 124 receiving CU-UP create session response; para. 102), wherein the E1 SETUP REQUEST message and E1 SETUP RESPONSE message sent by a same entity of the gNB-CU-CP and gNB-CU-UP consist of identical types of the IEs (para. 102, 114, TNL information of UPF). 

Regarding claim 5, Bedekar further discloses wherein: 
the E1 SETUP REQUEST message is a GNB-CU-CP E1 SETUP REQUEST message (fig. 6, CU-UP create session request; para. 102), and 
the E1 SETUP RESPONSE message is a GNB-CU-CP E1 SETUP RESPONSE message (fig. 6, CU-UP create session response; para. 102). 

Regarding claim 6, Bedekar further discloses wherein: 
the GNB-CU-CP E1 SETUP REQUEST message and the GNB-CU-UP E1 SETUP RESPONSE message comprise a message type IE that identifies the message being sent and a gNB-CU-CP Name IE that indicates a name of the gNB-CU-CP (para. 50, 3GPP standards, e.g., technical specification 23.501).
 
Regarding claim 7, Bedekar further discloses wherein: 

the E1 SETUP RESPONSE message is a GNB-CU-UP E1 SETUP RESPONSE message (fig. 6, CU-UP create session response; para. 102). 

Regarding claim 8, Bedekar further discloses wherein: 
the GNB-CU-UP E1 SETUP REQUEST message and the GNB-CU-CP E1 SETUP RESPONSE message comprise a message type IE that identifies the message being sent, a gNB-CU-UP identity (ID) IE that identifies the gNB-CU-UP, and a gNB-CU-CP Name IE that indicates a name of the gNB-CU-CP (para. 50, 3GPP standards). 

Regarding claim 9, Bedekar further discloses wherein: 
the E1 SETUP REQUEST message and E1 SETUP RESPONSE message from the gNB-CU-CP and gNB-CU-UP comprise setup IEs of a same type, including a message type IE and a name of one of the gNB-CU-CP and gNB-CU-UP that has respectively transmitted the E1 SETUP REQUEST message and E1 SETUP RESPONSE message (para. 50, 3GPP standards). 

Regarding claim 10, Bedekar further discloses wherein the one or more processors further configure the gNB to, when the instructions are executed: 
if the E1 SETUP RESPONSE message in response to transmission of the E1 SETUP REQUEST message has not been received, wait a predetermined amount of time after transmission of the E1 SETUP REQUEST message before re-transmission of the E1 SETUP REQUEST message (para. 50, 3GPP standards, inherent in communications protocols). 

an apparatus of a next generation NodeB (gNB), the apparatus comprising: 
processing circuitry; and memory (fig. 2, gNB), 
wherein the gNB is configured with logical nodes including a gNB central unit (gNB-CU) and a gNB distributed unit (gNB-DU), the gNB-CU comprising a gNB-CU control plane (gNB-CU-CP) for control-plane functionality and a gNB-CU user plane (gNB-CU-UP) for user-plane functionality, the gNB-CU-CP configured to communicate with the gNB-CU-UP over an E1 interface, the gNB-CU-UP configured to communicate user plane messages with the gNB-DU over an F1 user-plane interface (F1-U), the gNB-CU-CP is configured to communicate control plane messages with the gNB-DU over an F1 control plane interface (F1-C) (fig. 2; para. 55, 57), the processing circuitry configured to: 
initiate, by one of the gNB-CU-CP and gNB-CU-UP, a first Transport Network Layer (TNL) association between the gNB-CU-CP and gNB-CU-UP (fig. 6; para. 100, 114); 
limit establishment of an E1 interface between the gNB-CU-CP and gNB-CU-UP to the one of the gNB-CU-CP and gNB-CU-UP (para. 102); and 
after the first TNL association is operational, initiate an E1 Setup procedure to set up the E1 interface (para. 102); and 
a memory configured to store information of the E1 Setup procedure (fig. 2, 6). 

Claims 12-14, 17, and 18 recite substantially identical subject as in claims 2-4, 9, and 10, respectively, and are thus similarly rejected.
Claims 15 and 16 recite substantially identical subject as in claims 5+6 and 7+8, respectively, and are thus similarly rejected.
 
Regarding claim 19, Bedekar discloses an apparatus of a central unit control plane of a next generation NodeB (gNB-CU-CP), the apparatus comprising: 
processing circuitry configured to: 
initiate a first Transport Network Layer (TNL) association between the gNB-CU-CP and a central unit user plane (gNB-CU-UP) (fig. 6, 7; para. 100, 114); and 
after the first TNL association is operational, initiate an E1 Setup procedure to set up an E1 interface between the gNB-CU-CP and gNB-CU-UP (para. 102), 
wherein establishment of the E1 interface is limited to the gNB-CU-CP and comprises: 
transmission of a GNB-CU-CP E1 SETUP REQUEST message (para. 100), and 
determination that setup of the E1 interface is successful in response to reception of a message that contains information elements (IEs) of a GNB-CU-CP E1 SETUP RESPONSE message in response to transmission of the GNB-CU-CP E1 SETUP REQUEST message (para. 100, 102); and 
a memory configured to store the IEs of the GNB-CU-CP E1 SETUP REQUEST message (fig. 2, 6). 

Regarding claim 20, Bedekar further discloses wherein: the GNB-CU-CP E1 SETUP RESPONSE message and a GNB-CU-UP E1 SETUP REQUEST message consist of identical types of the IEs (fig. 6, step S680 TNL info in both request and response).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468